Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent Pub. No. 2014/0325218) in view of Mouftah et al. (U.S. Patent Pub. No. 2018/0336551).

Regarding claims 1 and 8, Shimizu et al. teaches a charging control method, comprising: performing, by an electric vehicle supply equipment (EVSE), a charging session initiation procedure with an electric vehicle (EV) (paragraph 0132, fig. 5A, ref. num 502); receiving and confirming, by the EVSE, a session access request from a user device (paragraph 0132, fig. 5A, ref. num 504-508); requesting, by the EVSE, session authentication to the user device based on a result of confirming the session access request (paragraph 0132, fig. 5A, ref. num 510); receiving, by the EVSE, a session script authentication value as a result of the session authentication from the user device (paragraph 0132, fig. 5A, ref. num 512); and determining, by the EVSE, whether to allow a user access to the charging session according to the session script authentication value (paragraph 0133).
Shimizu et al. does not teach calculating, by the EVSE, a session script hash associated with a charging session.
Mouftah et al. teaches calculating, by the EVSE, a session script hash associated with a charging session (paragraph 0116).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine calculating a session script hash associated with the charging session, as taught by Mouftah et al., with the method of Shimizu et al.  It would have been obvious for such modifications because hashing provides a quick and secure way of protecting data.

Regarding claims 2, 9 and 17, Shimizu et al. as modified by Mouftah et al. teaches wherein the session script hash is calculated using a hash chaining scheme based on a plurality messages exchanged in the charging session initiation procedure between the EV and the EVSE before actual power transfer (see paragraph 0167 of Mouftah et al.).

Regarding claims 3, 10, and 18, Shimizu et al. as modified by Mouftah et al. teaches wherein the plurality of messages in the charging session initiation procedure are represented in an efficient extensible markup language (XML) interchange (EXI) format (see paragraph 0112 of Mouftah et al.).

Regarding claims 4, 11, and 19, Shimizu et al. as modified by Mouftah et al. teaches wherein the plurality of messages in the charging session initiation procedure include at least one selected from the group consisting of: a Supported Application Protocol Req/Res message, a Session Setup Req/Res message, a Service Discovery Req/Res message, a Service Detail Req/Res message, a Payment Service Selection Req/Res message, a Payment Detail Req/Res (PnC) message, an Authorization Req/Res message, a Charge Parameter Discovery Req/Res message, a Cable Check Req/Res message, a PreCharge Req/Res message, and a Power Delivery Req/Res message (see paragraph 0008-0009 of Mouftah et al.).

Regarding claims 5 and 12, Shimizu et al. teaches wherein the receiving and confirming of the session access request includes: identifying session identification information, identification information of the EVSE, and identification information of an electric vehicle communication controller (EVCC) included in the session access request received from the user device (paragraph 0053).
Regarding claims 6 and 13, Shimizu et al. teaches wherein the requesting of the session authentication includes: generating a random number and providing the random number to the user device in response to determining that a result of confirming the session access request is positive (paragraph 0070).

Regarding claims 7 and 14, Shimizu et al. as modified by Mouftah et al. teaches wherein the session script authentication value is derived by inputting the random number generated by the EVSE, a random number generated by the user device, and a session script hash of the corresponding session to a hash function (see paragraph 0070 of Shimizu et al. and paragraph 0116 of Mouftah et al.).

Regarding claim 15, Shimizu et al. teaches wherein the charging control apparatus is an electric vehicle supply equipment (EVSE) (paragraph 0027).

Regarding claim 16, Shimizu et al. teaches a charging control method, comprising: performing, by an electric vehicle (EV), a charging session initiation procedure with an electric vehicle supply equipment (EVSE) (paragraph 0132, fig. 5A).
Shimizu et al. does not teach calculating, by the EVSE, a session script hash associated with a charging session, generating, by the EV, a session token based on the session script hash; or providing, by the EV, the generated session token to a user device.
Mouftah et al. teaches calculating, by the EVSE, a session script hash associated with a charging session (paragraph 0116); generating, by the EV, a session token based on the session script hash (paragraph 0118); and providing, by the EV, the generated session token to a user device (paragraph 0135).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine calculating a session script hash associated with the charging session, as taught by Mouftah et al., with the method of Shimizu et al.  It would have been obvious for such modifications because hashing provides a quick and secure way of protecting data.

Regarding claim 20, Shimizu et al. as modified by Mouftah et al. teaches wherein the session token includes the session script hash, and at least one identification information of an electric vehicle communication controller (EVCC) included in the EV, identification information of the EVSE, and an identifier (ID) of the charging session (see paragraph 0070 of Shimizu et al. and paragraph 0116 of Mouftah et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433